DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 – Figure 3
Species 2 – Figure 4
Species 3 – Figure 5
Species 4 – Figure 7
The species are independent or distinct because:
Species 1 – A focalized microwave plasma reactor, comprising:
a cylindrical microwave resonant cavity of a quasi-TM011 mode, enclosed by a metal bottom plate, a metal top cover and a cylindrical metal wall, wherein
the cylindrical microwave resonant cavity of the quasi-TM011 mode comprises a plasma reaction chamber, the plasma reaction chamber being enclosed by a substrate and a dielectric bell jar, wherein
a plurality of input ports are located at the junction or in the vicinity of the junction between the metal top cover and the cylindrical metal wall, 
a plurality of auxiliary input ports are located at the junction or in the vicinity of the junction between the metal bottom plate and the cylindrical metal wall, and wherein the input ports are disposed through cylindrical metal wall.


Species 3 - A focalized microwave plasma reactor as in species 1, but where microwave is transmitted into an annular rectangular waveguide disposed within resonant cavity, by a coaxial waveguide, and wherein inner metal axis of the coaxial waveguide is partly inserted into the annular rectangular waveguide so as to be a monopole antenna.
Species 4 - A focalized microwave plasma reactor as in species 1, but where but where microwave is transmitted into an annular rectangular waveguide disposed within resonant cavity, and four auxiliary slot antennas slotted in the vicinity of the junction between the metal bottom plate and the cylindrical metal wall are additionally provided.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Shen Bin Wu on 02/05/2021 a provisional election was made  without traverse to prosecute the invention of Species 4 (Figure 7), claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  No 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 5, 6 - 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al (US 2017/0040145){hereinafter Brandon} [as substantiated by Hiroshi et al (US 5,389,154){hereinafter Hiroshi}] in view of Lee (US 2012/0326803) or Mahe et al (FR 2820939){hereinafter Mahe – per English Machine Translation, attached herewith}.
Regarding Claim 1: Brandon teach a focalized microwave plasma reactor, comprising:
a cylindrical microwave resonant cavity 10 (Fig. 1 and 0089) of a quasi-TM011 mode (0013, 0089), enclosed by a bottom plate 4 (metallic base – Fig. 1 and 0048, 0089), a top cover 6 (top plate – 0089) and a cylindrical wall 8 (side wall of open ended metallic cylinder  – 0048, 0089), wherein  the cylindrical microwave resonant cavity of the quasi-TM011 mode comprises a plasma reaction chamber 2 (plasma chamber – 0089), the plasma reaction chamber being enclosed by a substrate 18 (0091) and a dielectric barrier 23 (0090), {or bell jar, since Brandon teach that quartz window (dielectric barrier) is conventionally in the form of a bell jar - 0012}; wherein
a plurality of input ports (where loop antennas 22 are disposed – Fig. 1 and 0092) are located in the vicinity of the junction between the metal top cover 6 and the cylindrical metal wall 8 (Fig. 1).
Brandon do not explicitly teach the TM011 mode is quasi-TM011 mode;
the bottom plate, top cover and cylindrical wall are of metal;
wherein a plurality of auxiliary input ports are located at the junction or in the vicinity of the junction between the metal bottom plate and the cylindrical metal wall;

Brandon is discussed above. Brandon teach that microwave coupling using an antenna is most widely used and that magnetic coupling can also be used (0011).
Further it is known that a dielectric member within a cavity (waveguide) can enable propagate a microwave with quasi-TM mode (as substantiated by Hiroshi at col. 13, line 19-24).
Considering that Brandon teach a cavity resonator with a dielectric bell-jar or dielectric window (as explained above), the resonant cavity of Brandon is considered capable of propagating quasi-TM.sub.011 mode.
Further, Lee teach a plasma apparatus comprising a resonant cavity 26 including top plate 41, sidewall 42 and bottom plate 43 that are formed of a metal that is opaque to microwaves (Fig. 2 and 0015). Lee also teach a plurality of input ports (at the junction of waveguides 24a-24c with the resonant cavity 26 – Fig. 2) are located in the vicinity of the junction between the metal top cover 41 and the cylindrical metal wall 42 (Fig. 2). 
Lee also teach auxiliary input port (at the junction of waveguide 112c/122c and resonant cavity 114/124 (Figs. 4B, 4C and 0022). Lee teach that locations of the waveguides are determined to optimize the interference pattern in the gas flow tubes (not shown in FIGS. 4B-4C for brevity) disposed within the cavities 114 and 124.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the bottom plate, the top cover and the side wall made from metal in view of teaching by Lee in the apparatus of Brandon (as substantiated by Hiroshi) 
Furthermore, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a plurality of input ports located in the vicinity of the junction between the metal top cover and the cylindrical metal wall in view of teaching by Lee in the apparatus of Brandon (as substantiated by Hiroshi) as a known alternative structure for supply of microwaves in the resonant cavity in microwave plasma generators so that the cavity is opaque to egress of microwaves (0015 – Lee).
Still-further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a plurality of auxiliary input ports located in the vicinity of the junction between the metal bottom plate and the cylindrical metal wall and optimize their position in view of teaching by Lee in the apparatus of Brandon (as substantiated by Hiroshi) depending upon gas flow patterns within the resonant cavity.
Alternately, Mahe teach a microwave cavity 16 (waveguide - Figs. 1-3 and page 2, lines 38-39 of English Machine translation, attached) comprising: 
A microwave cavity enclosed by a metal bottom plate 30 (wave reflection walls - Figs. 2, 3 and 0006), a metal top cover 28 (0006) and a cylindrical metal wall 20, 22 (rear wall, front wall – Figs. 2, 3 and page 6, line 206), wherein,
an input port (where antenna 18 joins the cavity 16 – Figs. 1, 2 and 0011) located in the vicinity of the junction between the metal top cover 28 and the cylindrical metal wall 20, 22, and 

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the bottom plate, the top cover and the side wall made from metal in view of teaching by Mahe in the apparatus of Brandon (as substantiated by Hiroshi) as a known material used for making microwave cavity used in plasma generators to enable reflect microwaves from the walls of the cavity for optimal microwave energy transmission (page 6, lines 20-23, Mahe).
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide plurality of auxiliary input ports located in the vicinity of the junction between the metal bottom plate and the cylindrical metal wall in view of teaching by Mahe in the apparatus of Brandon (as substantiated by Hiroshi) to provide means for adjusting the value of electric field for optimal power emission into the cavity (waveguide).
Regarding Claim 5: Brandon (as substantiated by Hiroshi) in view of Lee (or Mahe) teach all limitations of the claim including  each of the solid state microwave sources may be independently controllable in terms of frequency, phase, and/or amplitude (0076, Brandon). Brandon also teach that the system may be operated with all the power at the same frequency locked in phase, or may be deliberately run with multiple microwave sources out of phase or even at slightly different frequencies to randomise the phase, enabling efficient power transfer 
Regarding Claim 6: Brandon (as substantiated by Hiroshi) in view of Lee (or Mahe) teach all limitations of the claim including microwave resonant cavity of TM.sub.011 mode, and the cavity having auxiliary input ports (as explained above under claim 1), but do not explicitly teach the plurality of the auxiliary input ports are arranged to be in-phase to radiate microwave into the cylindrical microwave resonance cavity of the quasi-TM.sub.011 mode.
Brandon is discussed above. Brandon teach the solid state microwave sources may be independently controllable in terms of frequency, phase, and/or amplitude (0076, Brandon). Brandon also teach that the system may be operated with all the power at the same frequency locked in phase, or may be deliberately run with multiple microwave sources out of phase or even at slightly different frequencies to randomise the phase, enabling efficient power transfer with lower peak fields (0087, Brandon). Brandon additionally teach that in order to efficiently combine the power of these solid state sources within the plasma chamber, it is important to be able to control the output phases of these sources relative to one another (0087). 

Regarding Claim 7: Brandon (as substantiated by Hiroshi) in view of Lee (or Mahe) teach all limitations of the claim including input ports and auxiliary input ports (as explained above under claim 1).
Brandon (as substantiated by Hiroshi) in view of Lee (or Mahe) do not explicitly teach the lengths of the plurality of the auxiliary input ports are smaller than the lengths of the plurality of the input ports.
Mahe is discussed above. Mahe teach auxiliary input ports (including 38, 40, 42) taken together represent about 20 % of output section (of the waveguide device) compared to main slits 32, 34 that each represent about 40 % of the total output section (of the waveguide device).
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the length of auxiliary input ports with respect to input ports, in view of teaching by Mahe in the apparatus of Brandon (as substantiated by Hiroshi) in view of Lee to enable control homogeneity of microwaves through the resonant cavity.
Regarding Claim 8: Brandon (as substantiated by Hiroshi) in view of Lee (or Mahe) teach all limitations of the claim including that microwave is transmitted into the cylindrical microwave resonant cavity of the quasi-TM011 mode through the input ports, such that the cylindrical quasi-TM011 mode is excited (as explained above under claim 1).

Lee is discussed above. Lee teach a reduced-height rectangular waveguide 102a-102c (Fig. 4A, Lee and 0021) is connected to each of the input ports, wherein a microwave is transmitted by each of the reduced-height rectangular waveguides into the cylindrical microwave resonant cavity 100 (Fig. 4A, Lee).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a reduced-height rectangular waveguide connected to each of the input ports, wherein a microwave is transmitted by each of the reduced-height rectangular waveguides into the cylindrical microwave resonant cavity n view of teaching by Lee in the apparatus of Brandon (as substantiated by Hiroshi) in view of Mahe as a known alternative structure for efficient supply of microwaves in the resonant cavity. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al (US 2017/0040145){hereinafter Brandon}[as substantiated by Hiroshi et al (US 5,389,154){hereinafter Hiroshi}] in view of Lee (US 2012/0326803) or Mahe et al (FR 2820939){hereinafter Mahe – per English Machine Translation, attached herewith} as applied to claims 1, 5, 6 - 8 and further in view of Asmussen et al (US 2017/0183778) {hereinafter Asmussen}.
Regarding Claim 2: Brandon (as substantiated by Hiroshi) in view of Lee (or alternately Mahe) teach all limitations of the claim including that an inner diameter of the cylindrical 
Brandon (as substantiated by Hiroshi) in view of Lee (or alternately Mahe) do not explicitly teach an inner height of the cylindrical microwave resonant cavity of the quasi-TM011 mode is a value between one quarter wavelength to one half wavelength of the cylindrical waveguide which transmits the cylindrical microwave TM011 waveguide mode.
Asmussen teach a plasma apparatus comprising a cylindrical microwave resonant cavity 10 (part of applicator 40 - Fig. 1A and 0047) of a TM011 mode, wherein the cylindrical microwave resonant cavity of the TM011 mode (0131) comprises a plasma reaction chamber 20, the plasma reaction chamber being enclosed by a substrate 163A (Fig. 1A and 0052) and a dielectric bell jar 180 (Fig. 1 and 0051). Asmussen further teach that height (inner length) Ls of cavity 10 (Fig. 1A) is variable that is utilized to excite proper electromagnetic mode and then match./couple microwave energy into the discharge load (0131).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to optimize the height of the cylindrical microwave resonant cavity of the quasi-TM011 mode with respect to cylindrical waveguide which transmits the cylindrical microwave TM011 waveguide mode in view of teaching by Asmussen in the apparatus of Brandon (as substantiated by Hiroshi) in view of Lee (or alternately Mahe) to enable propagate desired (e.g. quasi-TM011) mode of microwaves.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al (US 2017/0040145){hereinafter Brandon}[as substantiated by Hiroshi et al (US 5,389,154){hereinafter Hiroshi}] in view of Lee (US 2012/0326803) or Mahe et al (FR 2820939){hereinafter Mahe – per English Machine Translation, attached herewith} as applied to claims 1, 5, 6 - 8 and further in view of Asmussen et al (US 2017/0183778) {hereinafter Asmussen} and Brandon et al (US 2014/0230729){hereinafter Brandon ‘729}.
Regarding Claim 3: Brandon (as substantiated by Hiroshi) in view of Lee (or alternately Mahe) and Asmussen teach all limitations of the claim including that the metal bottom plate and the substrate are the same object, considering that Asmussen teach that metal bottom plate 128  is the lower boundary of cavity 122 (Fig. 1A and 0048, Asmussen). 
Brandon (as substantiated by Hiroshi) in view of Lee (or alternately Mahe) and Asmussen do not explicitly teach the metal bottom plate and the substrate are the same object.
Brandon ‘729 teach a microwave plasma reactor including a plasma chamber 2 (Fig. 1 and 0097). Brandon ‘729 further teach that a TM.sub.011 standing wave may be formed to be a half wavelength with a node in the center of the chamber and an anti-node at the base of the chamber over the substrate and an anti-node at the top of the chamber (0057 – Brandon ‘729). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to form the substrate and the metal bottom plate as the same object in view of teaching by Asmussen and Brandon ‘729 to enable form antinode of the TM011 standing wave at the center thereof, considering that Brandon (as substantiated by Hiroshi) in view of Lee (or alternately Mahe) and Asmussen teach metal boundary of TM.sub.011 standing wave may be formed to be a half wavelength with a node in the center of the chamber and an anti-node at the base of the chamber (0057-Brandon ‘729).
.



Claims 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandon et al (US 2017/0040145){hereinafter Brandon}[as substantiated by Hiroshi et al (US 5,389,154){hereinafter Hiroshi}] in view of Lee (US 2012/0326803) or Mahe et al (FR 2820939){hereinafter Mahe – per English Machine Translation, attached herewith} as applied to claims 1, 5, 6 - 8 and further in view of Brandon et al (US 2014/0230729) {hereinafter Brandon ‘729}.
Regarding Claim 4: Brandon (as substantiated by Hiroshi) in view of Lee (or alternately Mahe) teach all limitations of the claim including that the use of a quartz window allows a user to select a single electric field anti-node region (of maximum electric field) such that the plasma can be ignited only in this region and the formation of parasitic plasma at other electric field maxima within the chamber can be avoided (0012 – Brandon). Brandon also teach that the quartz window is conventionally in the form of a bell-jar placed over the substrate on which deposition is to occur and around an electric field anti-node located adjacent the substrate (0012).
Brandon (as substantiated by Hiroshi) in view of Lee (or alternately Mahe) do not explicitly teach that the electric-field maximum is located at the surface center of the metal bottom plate.
Brandon ‘729 teach a microwave plasma reactor including a plasma chamber 2 (Fig. 1 and 0097). Brandon ‘729 further teach that a TM.sub.011 standing wave may be formed to be a 
It would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the electric-field maximum located at the surface center of the metal bottom plate in view of teaching by Brandon ‘729 in the apparatus of Brandon (as substantiated by Hiroshi) in view of Lee (or alternately Mahe) as a known location of electric-field maximum in microwave plasma apparatus having cavity with TM011 mode.
Further, though taught by prior art (as disclosed above) claim limitation “the electric-field maximum is located at the surface center of the metal bottom plate” is a functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).
.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716